Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cedric O’Neal Butler appeals the district court’s order denying his motion to compel the Government to file a Fed. R.Crim.P. 35(b) motion on his behalf. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Butler, No. 1:05-cr-01220-MBS-1 (D.S.C. Jan. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.